RS BET FO hab aK. RU BBC Lifie ile? CHIGR DARE 4 OPhge 1 of 1
GELBER +
SANTILLO

April 16, 2021
VIA ECF

The Honorable Lewis A. Kaplan
United States District Court

Southern District of New York
Daniel Patrick Moynihan United States Courthouse (} F Ny 1) (} RSEN
500 Pearl Street
New York, NY 10007
Re: United States v. Joshua Pantojas, 21-cr-45-LAK
Dear Judge Kaplan:
[represent defendant Joshua Pantojas in the above-captioned matter. Currently, defense
motions are due April 26, 2021. I write to request a 60-day extension for the filing of motions
because the parties are attempting to reach a resolution of this matter, which could avoid the

need for motions altogether,

This is our first request for such an extension. The Government consents to this request,

Sincerely,

/s/ Kristen M. Santillo
Kristen Santillo

Ce: AUSA Mathew Andrews

 

LEWIS A. KAPLAN, Y& By 7 yy

Gelber & Santilio PLLC, 347 West 36° Street, Suite 805, New York. NY 10018
Fel: 212-227-4743 Fax: 212-227-7371

 
